COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00347-CV


JAQUELINE WALDROUP                                                  APPELLANT

                                         V.

BAYSHORE VILLAGE                                                      APPELLEE
APARTMENTS

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2017-02289

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On March 8, 2018, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant filed with the court within ten days an appellant's brief and a

motion reasonably explaining the failure to file an appellant's brief and the need

      1
       See Tex. R. App. P. 47.4.
for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: April 12, 2018




                                    2